NOTE: This order is nonprecedential.


 mlniteb ~tate~ (!Court of ~peal~
      for tbe jfeberal Qetrmtt

SHELDON PETERS WOLFCHILD, ERNIE PETERS
LONGWALKER, SCOTT ADOLPHSON, MORRIS J.
   PENDLETON, BARBARA FEEZOR BUTTES,
   WINIFRED ST. PIERRE FEEZOR, AUTUMN
WEAVER, ARIES BLUESTONE WEAVER, ELIJAH
BLUESTONE WEAVER, RUBY MINKEL, LAVONNE
    A. SWENSON, WILLIS SWENSON, AARON
    SWENSON, BEVERLY M. SCOTT, LILLIAN
     WILSON, MONIQUE WILSON, SANDRA
 COLUMBUS GESHICK, CHERYL K. LORUSSO,
     JENNIFER K. LORUSSO, CASSANDRA
        SHEVCHUK, JASON SHEVCHUK,
  JAMES PAUL WILSON, EVA GRACE WILSON,
  BENITA M. JOHNSON, AND KEVIN LORUSSO,
           Plaintiffs-Cross Appellants,

                       AND

 ANITA D. WHIPPLE ET AL., DESCENDANTS OF
  LUCY TRUDELL, BONNIE RAE LOWE, ET AL.,
 DESCENDANTS OF JOSEPH GRAHAM, ET AL.,
   LENOR ANN SCHEFFLER BLAESER ET AL.,
       DESCENDANTS OF JOHN MOOSE,
      AND MARY BETH LAFFERTY, ET AL.,
                 Plaintiffs,

                       AND

COURSOLLE DESCENDANTS AND ROCQUE AND
        TAYLOR DESCENDANTS,
WOLFCHILD v. US                              2



                       Plaintiffs,

                          AND
   DEBORAH L. SAUL, LAURA VASSAR, ET AL.,
 LYDIA FERRIS ET AL., DANIEL M TRUDELL, ET
  AL., ROBERT LEE TAYLOR, ET AL., AND DAWN
                   HENRY,
                       Plaintiffs,

                          AND
       RAYMOND CERMAK, SR., (ACTING
   INDIVIDUALLY AND UNDER A POWER OF
  ATTORNEY FOR STANLEY F. CERMAK, SR.),
 MICHAEL STEPHENS, ET AL., JESSE CERMAK,
    ET AL., DENISE HENDERSON, DELORES
  KLINGBERG, SALLY ELLA ALKIRE, PIERRE
  ARNOLD, JR., AND GETRUDE GODOY ET AL.,
                       Plaintiffs,

                          AND
 JOHN DOES 1-30, WINONA C. THOMAS ENYARD,
             AND KITTO, ET AL.,
                       Plaintiffs,

                          AND
           FRANCINE GARREAU, ET AL.,
                       Plaintiffs,

                          AND
              FRANCIS ELAINE FELIX,
                        Plaintiff,

                          AND
                  KE ZEPHIER, ET AL.,
3                                       WOLFCHILD v. US



                  Plaintiffs,

                     AND
    LOWER SIOUX INDIAN COMMUNITY,
               Plaintiff,

                     AND
           PHILIP W. MORGAN,
                Plaintiff,

                     AND
      REBECCA ELIZABETH FELIX,
              Plaintiff,

                     AND
        VERA A. ROONEY, ET AL.,
                Plaintiffs,

                     AND
           DANNY LEE MOZAK,
          Plaintiff-Cross Appellant,

                     AND
         DAWN BURLEY, ET AL.,
         Plaintiffs-Cross Appellants,

                    AND
         HARLEY ZEPHIER, SR.,
          Plaintiff-Cross Appellant,

                    AND
            JOHN DOES 1-433,
         Plaintiffs-Cross Appellants,
WOLFCHILD v. US                                      4


                           AND

             JULIA DUMARCE, ET AL.,
              Plaintiffs-Cross Appellants,

                           AND
  RAYMOND COURNOYER, SR., ET AL., JERRY
 ROBINETTE, ET AL., SANDRA KIMBELL, ET AL.,
  CHARLENE WANNA, ET AL., AND LESLIE LEE
              FRENCH, ET AL.,
          Plaintiffs-Cross Appellants,

                           AND

             KRISTINE ABRAHAMSON,
              Plaintiff-Cross Appellant,

                           AND

        VICTORIA ROBERTSON VADNAIS,
             Plaintiff-Cross Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellant.


                  2012-5035, -5036, -5043


   Appeals from the United States Court of Federal
Claims in consolidated case nos. 03-CV-2684 and 01-CV-
0568, Judge Charles F. Lettow.


                      ON MOTION
5                                         WOLFCHILD v. US


                       ORDER

    The Wolfchild Cross-Appellants move for this court to
take judicial notice of the United States Department of
the Interior's "Notice of Decision" dated August 20, 2012.
The government did not give consent.

    IT Is ORDERED THAT:

    1) The motion for leave to take judicial notice is de-
ferred for consideration by the merits panel assigned to
hear this case.
   2) A copy of the motion, any responses or replies,
and this order shall be transmitted to the merits panel.
                                  FOR THE COURT


    FEB 0 6 2013                   Is/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk
cc: Wood R. Foster, Jr., Esq.
    Scott Allen Johnson, Esq.
    Garrett J. Horn, Esq.                            FILED
                                            U.S. COURT OF APPEALS FOD
    Jack E. Pierce, Esq.                       THEFEr.""'' r'.~C!liT
    Elizabeth T. Walker, Esq.
    Jay C. Shultz, Esq.
                                                 FEB 0 6 20i:J
    Francis Elaine Felix                             JANHORBALY
    Douglas R. Kettering, Esq.                          CLERK
    Philip William Morgan
    Rebecca Elizabeth Felix
    Bernard Joseph Rooney, Esq.
    Erick G. Kaardal, Esq.
    Creighton A. Thurman, Esq.
    Kelly Stricherz, Esq.
WOLFCHILD v. US                     6


      Larry B. Leventhal, Esq.
      Robin L. Zephier, Esq.
      Gary John Montana, Esq.
      Randy Vern Thompson, Esq.
      John L. Smeltzer, Esq.
      Barry P. Hogan, Esq.
      Royce D. Edwards, Sr., Esq.
s21